Case 3:18-cv-00428-DMS-MDD Document 464-2 Filed 09/10/19 PageID.8164 Page 1 of 10




          DEFENDANTS’ EXHIBIT 2
Case 3:18-cv-00428-DMS-MDD Document 464-2 Filed 09/10/19 PageID.8165 Page 2 of 10



                    INTHE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OFCALIFORNIA

   Ms.L,etal.,        §
                 Petitioner/Plaintiff §              CaseNo.18-cv-00428-DMS-MDD
   v.       §

   U.S.Immigration andCustoms §

                 Respondents/Defendants §


                       DECLARATION OFLLOYD EASTERLING

   1. IamtheDivision Chief ofLawEnforcement Operational Programs, fortheRioGrande
      Valley (RGV) Sector, U.S Border Patrol (Border Patrol), U.S.Customs andBorder
      Protection (CBP), Department ofHomeland Security (DHS). Ihavebeenemployed in
      thiscapacity sinceFebruary 2017. Priortothatdate, Iserved innumerous management
      positions fortheBorder Patrol.

   2. AsDivision Chief ofLaw Enforcement Operational Programs, Ihave oversight ofa
      variety ofBorder Patrol programs toinclude alienprocessing andprosecutions.

   3. TheRGV Border Patrol Sector iscomprised ofnineBorder Patrol stations:
      Brownsville, Corpus Christi, Falfurrias, FortBrown, Harlingen, Kingsville, McAllen,
      RioGrande City, andWeslaco. Inaddition tothenine stations, RGV Sector has
      established theRGVCentralized Processing Center (RGVCPC), which Ioversee. The
      RGVCPCisdesigned toprocess ahighnumber ofaliens while alsoproviding services
      associated withthecareandtemporary custody ofunaccompanied children (UAC) and
      families ( FMUA) toinclude medical screening, hotmeals, showers, child
      monitors/caregivers, andlaundry services. TheRGVCPCisresponsible forprocessing
      theoverwhelming majority ofalien children (toinclude those within FMUA)
      apprehended within theRGVSector. Asaresult oftherecent migrant influx, RGV
      Sectoralsoconstructed threetemporary -                  iesinDonna, Texas, tohold
      family units andsingle adults.

   4. Statistically, theRGVSector currently apprehends moreUACs andfamily unitsthan
      anyotherBorder Patrol Sector. Infiscalyear2018, RGVSector encountered 63,278
      family units and23,757UACs. Infiscal year2019 (through August 22,2019), RGV
      Sector encountered 202,336family unitsand32,597UACs. Thevastmajority ofthese


                                            1
Case 3:18-cv-00428-DMS-MDD Document 464-2 Filed 09/10/19 PageID.8166 Page 3 of 10



      individuals wereencountered shortly after making entry intotheUnited States by
      crossing theRioGrande Riverwithout inspection byanimmigration officer

   5. Border Patrol stations aredesigned forshort-termcustody. Formultiple reasons (ahigh
      number ofindividuals arrested onadailybasis; time-in-custody requirements imposed
      bytheWilliam Wilberforce Trafficking Victims Protection Reauthorization Actof
                          theFloresStipulated Settlement Agreement; theneed toensurethat
      individuals referred forprosecution arepromptly presented before aMagistrate Judge;
      andthegeneral factthatBorder Patrol Stations werenotdesigned toholdindividuals
      particularly children foralongperiod oftime) Border PatrolAgents process all
      individuals asexpeditiously aspossible andmake every effort totransfer themto
      facilities thataremore appropriate forlonger-termdetention (suchasthoserunbyU.S.
      Immigration andCustoms Enforcement (ICE) andtheU.S.Department ofHealth and
      Human Services (HHS), Office ofRefugee Resettlement (ORR)). Therefore, agents
      mustoftenmakeprocessing determinations based onthelimited information available
      tothematthetimeofencounter.

   6. Iamfamiliar withtheguidance issued byBorder Patrol concerning theapprehension,
      processing, anddetention offamily unitsandUACs toinclude, butnotlimited to,
      guidance ontheTVRANational Standards onTransport, Escort, Detention,
      andSearchInterim Guidance onPreliminary Injunction in
      Ms.Lv.ICE, No.18-428 (C.D.Cal.June26,2018) (hereinafter .

   7. Iunderstand thattheTVPRA dictates special procedures forimmigration processing
      anddetention ofUACs.T- (                                      A)hasnolawful
      immigration status intheUnited States; (B)hasnotattained 18yearsofage; and (C)
      withrespect towhom- (i)thereisnoparent orlegalguardian intheUnited States; or
       ii)noparent orlegalguardian intheUnited States isavailable toprovide careand


   8. Further, Iknowthatunder theTVPRA, Border Patrol isrequired tonotifyORRwithin
      48hours upontheapprehension ordiscovery ofaUACnotfromacontiguous country
      and, except inthecaseofexceptional circumstances, isrequired totransfer the
      individual toORRnotlaterthan72hours aftermaking theUAC determination. In
      certain circumstances, UACs fromcontinuous countries maybepermitted byBorder
      Patrol tovoluntarily return totheircountries oforigin. Border Patrol cannot release an
      alien child wholackslawful immigration status toanyone otherthanaparent orlegal
      guardian.

   9. When anagent encounters anindividual believed tobearemovable alien, theagentwill
      firstestablish alienage anddetermine ifthealienclaims orappears tobeachildunder


                                              2
Case 3:18-cv-00428-DMS-MDD Document 464-2 Filed 09/10/19 PageID.8167 Page 4 of 10



       18yearsofage. Oncetheinitial questioning iscompleted inthefield, thealienwho
       claims orappears tobeunder18years ofageisgenerally segregated fromunrelated
       adults (and, attimes, further segregated fromotherchildren) fortransportation purposes
       andisbrought totheRGV CPC oroneofthenineBorder Patrol stations forfurther
       processing. OnceattheRGVCPCorastation, processing isinitiated during initial

       records. During intake, adetermination ismade astowhether anindividual isachild
       under 18yearsofage. Border Patrol alsodetermines whether thechild hasanylawful
       status under theimmigration lawsoftheUnited States. Thisdetermination ismore
       comprehensive thanwhatinitially occurs inthefield, asitisbased onadetailed
       examination oftheindividual along withareview ofapplicable systems checks. After
       thisinformation isobtained andthealienisidentified, case preparation commences.
       Thisincludes, butisnotlimited to,immigration processing forms andservice ofsaid
       forms, making consular notifications, andaffording communication privileges with
       consular officials andfamily members, asappropriate.

   10.Foralien children without lawful status, Border Patrol attempts todetermine whether
      thechildisaccompanied byaparent, legalguardian orotherfamily member. Foralien
      children accompanied byadults, Border Patrol asksfordocumentation (e.g.,birth
      certificates, passports, etc.) toconfirm thenature oftherelationship between thechild
      andtheadult. Thisisessential since, under theTVPRA andrelated guidance, family
      unity mayonly bemaintained ifBorder Patrol candetermine thattheadultisthe
      biological parent orlegalguardian ofthechild.
   Separation ofFamily UnitsinRGV Sector
   11.Inthemajority ofcases involving alienchildren, Border Patrol isabletopromptly make
      adetermination astowhether ornotthechild isaccompanied byaparent. Ifa
      determination ismade thatthechild isaccompanied byaparent, Border Patrol
      maintains family unity unless thereisabasisforseparation.

   12.Asapartofmyduties, Iamgenerally familiar with           Interim Guidance, aswell
      asthecriteria usedbyRGV Sector when implementing thatguidance todetermine
      whether itisappropriate toseparate analienparent from analien child.1Thatguidance
      provides certain standards bywhich allU.S.Border Patrol agents assess whether
      separation ofanalienparent fromanalienchildisappropriate.


   1
    Throughout this
   accompanied atthetime ofapprehension byaremovable alien child. This declaration does notaddress
   separations involving United States citizen children oralien children with lawful status intheUnited States.

                                                       3
Case 3:18-cv-00428-DMS-MDD Document 464-2 Filed 09/10/19 PageID.8168 Page 5 of 10



   13.Additionally, following theJune26,2018 preliminary injunction inMs. L.,RGV
      Sector, consistent with       Interim Guidance, hasstandardized procedures thatit
      follows whenconsidering whether itisappropriate toseparate analienparent froman
      alienchild. Under these procedures, allrequests forseparations byBorder Patrol
      stations mustbesenttoRGV Sector management usingastandardized template that
      details thebiographic information onthealienparents andchildren, anyimmigration
      orcriminal history (both domestic andforeign) ofthealienparents, aswellasany
      record ofaffiliation withacriminal gang. Other information provided includes whether
      thealienparents are being considered foranycriminal prosecution, whether any
      member ofthegroup is currently hospitalized, anypoints ofcontact intheUnited
      States, andanyother information potentially relevant todetermining the
      appropriateness ofseparation inthisinstance (e.g.,disability orspecial needs ofthe
      accompanying children).

   14.Following submission ofthetemplate, theOffice ofChief Counsel reviews thefamily
      separation request forlegal sufficiency withthefinal determination toseparate being
      made byRGV Sector management. Thesetemplates arecarefully considered andin
      many cases, adetermination ismade tomaintain unity ofthefamily instead of
      separating.

   15.                   priorimmigration history, standing alone, isnot usedasabasis to
      justify separation from analienchild. Similarly, apriormisdemeanor conviction for
      illegal entryunder 8U.S.C. §1325(a)(1)isneverusedasthesolebasistojustifya
               separation from analienchild.

   16.RGVSector separates alienparents fromalienchildren whenaparenthascertain types
      ofdomestic criminal history. Ingeneral, consistent withtheInterim Guidance, a
      separation based ondomestic criminal history willoccur where aparent hasaprior
      conviction foraviolent misdemeanor oranytypeoffelonyoffense. Examples ofviolent
      misdemeanors thathaveformed thebasisforseparation include offenses likeassault,
      battery, burglary, resisting arrest, hitandrun, anddisorderly conduct. Simple thefts,
      fraud crimes, minordrug ortraffic crimes, ordriving while intoxicated (without an
      aggravating factor) areexamples ofoffenses thatwould notgenerally justify separation.
      Indeed, RGV frequently encounters parents whohaveapriorconvictions fordriving
      while intoxicated. RGVSector generally maintains family unityinallofthesecases
      unlesstheconviction isforafelony, thecrime involved someaggravating factor or
      thereissomeotherbasisforseparation. Thisistrueevenifaparent hasseveral driving
      while intoxicated convictions. Similarly, RGV Sector routinely encounters parents
      accompanying children whohavepriormisdemeanor drugconvictions. Justlikewith
      convictions fordriving while intoxicated, family unityisgenerally maintained inthese
      casesunless thereissomeindependent basisforseparation.

                                             4
Case 3:18-cv-00428-DMS-MDD Document 464-2 Filed 09/10/19 PageID.8169 Page 6 of 10




   17.
      fromhisorherchild, agents takecertain steps, including reviewing various record
      checks,
      takeadditional stepstoconfirm criminal history, -                        fileor
      verifying criminal casedisposition withappropriate criminal courts.

   18.Amorechallenging scenario involves parents identified ashaving foreign criminal
      history orbeingaffiliated withacriminal gangsuchasMS-13orthe18thStreetGang.
      These cases areespecially challenging since information received fromforeign
      governments during theshortperiod oftime individuals areinBorder Patrol custody
      often includes limited information onthedisposition oftheoffense anddetails
      regarding thecrime. However, RGV Sector is usually able toconfirm thatforeign
      criminal history pertains to an individual incustody bybiometric checks or
      photographic comparison.

   19.Many timestheforeign criminal history reflects relatively minor crimes suchastheft,
      trespass, orpublic orderoffenses. Thistypeofcriminal history willnotgenerally justify
      aseparation. Forinstance, onMarch 26,2019, RGVSector encountered aSalvadoran
      female withher7-month-old child. Themother hadanactive arrest warrant fromEl
      Salvador fortheft. Despite that, RGVSector maintained theunity ofthisfamily.

   20.However, onotheroccasions, theinformation received reflects foreign criminal history
      forserious offenses toinclude, butnotlimited to,murder, robbery, drugtrafficking,
      terroristic activities, assault, shootings, andextortion. Sometimes RGV Sector also
      receives information thattheparent hasanactive warrant forarrest issued byforeign
      government. Information received fromforeign governments and other law
      enforcement databases also mayreflect thatanindividual hasbeenidentified as
      affiliated withacriminal gang, commonly MS-13orthe18thStreet Gang. Often times,
      anindividual willself-admit tobeing amember ofacriminal gang. Incases involving
      foreign criminal history andgangaffiliation, RGV Sector engages closely withU.S.
      Immigration andCustoms Enforcement (ICE),Enforcement andRemoval Operations
       ERO) todetermine whether thisderogatory information precludes placement ofthe
      parent atanICEFamily Residential Center (FRC). IfEROmakes adetermination that
      foreign criminal history organgaffiliation precludes FRCplacement, RGVSector may
      relyonthatdetermination toseparate theparent from thechild.

   21.Consistent withtheInterim Guidance, RGVSector mayseparate alienchildren from
                                                                            aparent fora
      felony offense. This includes, butisnotlimited to,prosecutions for aliensmuggling
      under8U.S.C. §1324andillegal reentry under 8U.S.C. §1326. RGV Sector does


                                             5
Case 3:18-cv-00428-DMS-MDD Document 464-2 Filed 09/10/19 PageID.8170 Page 7 of 10



      exercise discretion inreferring cases forcriminal prosecution. Forexample, there have
      beenseveral caseswhereparents withpriorfelony convictions forillegal reentry under
      8U.S.C. §1326havebeenapprehended withalienchildren, butnotreferred foranew
      prosecution under § 1326forvarious reasons. Ifaparent hascriminal history consisting
      onlyofapriorconviction for8U.S.C. §1326butisnotreferred foranew §1326
      prosecution, RGV Sector does not, ingeneral, separate theparent fromthechild.
      Prosecutions forillegal reentry under 8U.S.C. §1326 ofparents accompanying
      children arerelatively rareinRGV Sector. Infiscal year2019 (through August 27,
      2019), RGVSector processed 10,809parents accompanying children forreinstatement
      ofremoval because ofprior removal orders.          sstatistics reflect thatonly 140of
      theseparents (1.3%)wereactually prosecuted forillegal reentry under 8U.S.C. §1326.

   22.RGV Sector does notcurrently referaliens parents accompanying children for
      prosecution forillegal entryunder 8U.S.C. §1325(a)(1)unless there isanother basis
      forseparation. Forexample, ifaparent hascriminal history thatwould justify
      separation (e.g.,conviction fordomestic violence), RGVSector mayrefertheparent
      foraprosecution under 8U.S.C. §1325(a)(1).

   23.RGVSector separates alienchildren fromalienparents when theparent hasanactive,
      extraditable warrant tofacecriminal charges intheUnited States. Bycontrast, ifa
      domestic warrant isnotsubject toextradition, RGVSector generally doesnotseparate
      analienchildfromanalienparent solely onthebasisofpending charges.

   24.Separation ofanalienparent from analienchild mayalsooccurwhere there isaneed
      foranalienparent tobedetained bytheU.S.Marshals asamaterial witness in
      connection withaprosecution under 8U.S.C. §1324. Insuchsituations, RGVSector
      willgenerally workwithORRtotrytosecure alocalplacement forthechild, sothat
                                                         release fromU.S.Marshals
      custody anddetention withICE.

   25.RGVSector alsoseparates alienparents from alienchildren where adetermination is
      madethatanalienparent isunable toprovide careandcustody foranalienchilddueto
                                                           Concerns regarding lackof
      fitness anddanger presented toachildoftenoverlap.

   26.Forexample, ifanalien parentwillhospitalized foralengthy period oftime, RGV
      Sector willgenerally seekplacement withtheORR.Insuchsituations, RGVSector will
      generally workwithORR totrytosecure alocalplacement forthechild, sothat




                                             6
Case 3:18-cv-00428-DMS-MDD Document 464-2 Filed 09/10/19 PageID.8171 Page 8 of 10



   27.RGV Sector alsoencountersscenarios where aparent isdiagnosed byamedical
      provider withamental diso
      careandcustody forthechild. Forinstance, RGVhasseparated incaseswhereaparent
      hasbeen diagnosed withSchizophrenia
      toprovide adequate careormakeappropriate determinations forthechild.

   28.RGVSector, onaverylimited basis, hasseparated parents based onconcerns thatthe
      parent isunfit. Inonecase, aclaimed parent attempted tobribe aBorder Patrol agent
      byoffering toperform sexual actswhileinCBPcustody. Onotheroccasions, RGV
      Sector hasencountered parents whoareactiveusersofillicitcontrolled substances. In
      oneinstance, RGVSector madeadetermination toseparate aparent forlackoffitness
      whenBorder Patrol encountered aparent whobegan toclimb thecellfencing, feigned
      passing out,laidonthefloor, andfailed toassist withthefeeding ofherage4child.
      Border Patrol referred theparent toalocalmedical provider foramental health
      evaluation. Themedical provider recommended thatthattheparentbeadmitted toa
      hospital forfurther care.

   29.Onverylimited occasions, RGVSector hasalsoseparated where thereisevidence that
      analien parentpresents adanger tohisorher alienchild. Forinstance, RGVSector
      encountered oneadultaccompanied byhischildren whohadarecord ofbeing involved
      inthesmuggling ofminors forthepurposes ofprostitution. Inanother instance, RGV
      Sector encountered analienparent whoattempted toassault anddisarm aBorder Patrol
      agentandescape fromcustody. Inanother case, RGVSector encountered twoparents
      accompanied bytheirage7female child. Record checks reflected thattheadultmale
      hadpreviously beenaccused byoneofhisotherchildren ofsexual abuse. Although the
      father wasneverprosecuted forthisoffense, RGVSector made thedecision toseparate
      theadultmalefromthechildandhermother duetoconcerns thatheposed adanger to
      thechild. Again, thesetypesofcasesarerelatively rareandareevaluated onacaseby
      casebasis.

   30.RGVSector alsoencounters families comprised ofparents whoarelessthan18years
      old.Forinstance, itisroutine forRGV Sector agents toapprehend afamily group
      comprised ofaninfant alienchildaccompanied byamother whoisage17andafather
      whoisage18orolder. Because theage17mother isconsidered tobeaUAC and,
      therefore, mustbeturned overtoORR pursuant totheTVPRA, RGVSector mustmake
      adecision whether toseparate themother fromthechild andadult maleortoprocess
      boththemother andchildasUACs andthefather separately. Inthisscenario, RGV
                              hasbeen toprocess themother andchildtogether asUACs
      and, absent anyderogatory criminal history, process theadultfather foraNotice to
      Appear andrelease onhisownrecognizance.

                                           7
Case 3:18-cv-00428-DMS-MDD Document 464-2 Filed 09/10/19 PageID.8172 Page 9 of 10




   31.When RGVSector separates analienparent fromanalienchild, theFormI-213 (Record
      ofDeportable/Inadmissible Alien) should beannotated withthereasons forthefamily
      separation. Inaddition, Border Patrol records allfamily unitswithin thee3system. Ifa
      decision tomadetoseparate analienparent fromanalienchild, Border Patrol annotates
      theseparation within thefamily panel in the e3 system. Through e3,Border Patrol
      notifies ERO whenever aseparation occurs. Border Patrol provides separate
      notification toORRiftheseparation results inachildbeingdesignated asaUAC.

   32.When aUACisplaced withORRasaresult ofbeing separated fromanalienparent,
      RGVSectorprovides ORRthegeneralized reason fortheseparation (e.g.,parent has
      criminal history, parent isagangmember, parent referred forcriminal prosecution,
      parent hospitalized, etc.).However, RGV Sector doesnottypically provide ORR
      detailed criminal history (suchasaRAPsheet) foraparent separated fromachild.

   33.RGV Sector isnotresponsible fordecisions toreunify aseparated adultandchild;
      rather, myunderstanding isthatreunification determinations andarrangements are
      madebyICEandORR.
   Fraudulent Family UnitClaims

   34.RGVSector routinely encounters adults accompanying children whoareinpossession
      offraudulent documents inaneffort toposeasbiological parents ofthechildren. This
      raises concerns thatthechild maybeatrafficking victim. Based oninformation
      uncovered during CBPcustodial interviews, aliens haveused various tactics tocreate
      fraudulent family units because theyareaware based onconversations withfriends and
      family, newsbroadcasts andpromises fromsmugglers thatthereisagreater chance of
      beingreleased intotheUnited States iftheycrossasafamily.

   35.Aliens routinely usefraudulent documents, suchasfalsified birthcertificates, tocreate
      theappearance ofafamily unit. Some ofthefraudulent birthcertificates arevalid
      documents withanimproper nameorage. Others arecounterfeits, tailored specifically
      foreach alien. RGVSector alsoincludes adults inclaimed family units whoactually
      areimposters tolegitimate records.

   36.Whenthere issuspicion thatanadult maybepresenting fraudulent documents topose
      asaparent orlegalguardian, Border Patrol generally seeks theassistance ofthe
      consulate andotherlawenforcement resources inaneffort tovalidate the
      documentation presented andconfirm thetrueparents orlegal guardians ofthechild.
      RGV Sector alsohasagroup ofagents whoconduct interviews andobserve the
      interaction between theadult andchild inaneffort todetermine whether afinal


                                             8
Case 3:18-cv-00428-DMS-MDD Document 464-2 Filed 09/10/19 PageID.8173 Page 10 of 10
